Let me congratulate the
President of the current session and former President
Jean Ping for the success of the historic sixtieth
anniversary summit. We admire the dedication and
skill with which President Ping conducted the
preparations for the summit. We thank the Secretary-
General for his initiative to convene the summit and his
numerous constructive ideas to advance development
and United Nations reform.
Pakistan supported adoption of the outcome
document. It reflects the existing consensus on a range
of issues. However, like many others, we are
disappointed with the results. We could have achieved
more, perhaps, if the agenda were not so extensive, if
Security Council reform had not sapped energy from
the preparatory process, and if the negotiations on the
document had been commenced earlier.
Development was, and remains, of the highest
priority for the vast majority of Member States. The
summit was to focus on fulfilment of the
26

internationally agreed development goals. There are
welcome recommendations on official development
assistance (ODA) targets, debt relief, enhancing and
improving aid and addressing the special needs of
Africa; but we did not advance very much on trade,
investment flows and global governance.
However, we can recover lost ground and lost
time on development through a focused and more
determined implementation process. The objective
must be accorded first priority. Fortunately, agreement
exists already on development goals, including the
Millennium Development Goals (MDGs). The
developing countries are adopting national strategies to
achieve those goals. Development partners must now
demonstrate the political will to fully support the
national strategies and to accept greater equity in the
international trade and financial systems.
We must quickly put in place an effective
mechanism to promote and monitor the implementation
of the goals and agreements on development. Adequate
resources must be provided for the purpose.
The summit emphasized the role of the Economic
and Social Council in promoting policy dialogue,
development cooperation, post-conflict development
and coordination within the United Nations system.
Pakistan believes that the Economic and Social
Council should now serve as the central forum for
follow-up and implementation of the development
commitments made at the summit. In this regard, we
would propose that the model developed for tracking
tsunami aid — the so-called DAD (Development
Assistance Database) system — be replicated to assess
the status of implementation of the agreed development
goals. Pakistan has also offered to convene a high-level
informal meeting of members of the Economic and
Social Council and other stakeholders towards the end
of this year to review the steps taken to advance the
implementation of the development goals and decide
on further measures.
The widely recognized interlinkage between
peace and development has now been institutionalized
with the decision to establish the Peacebuilding
Commission. Pakistan is proud that the Peacebuilding
Commission evolved from the concept of ad hoc
composite committees that we introduced in 2003. As a
major troop contributor to United Nations
peacekeeping operations and, in particular, through our
engagement in complex missions, such as in Sierra
Leone, Liberia, the Democratic Republic of the Congo
and Burundi, Pakistan has a wealth of experience and
expertise to contribute to the work of the Peacebuilding
Commission. We shall take part actively in the
discussions to be held in the General Assembly to
finalize the details and modalities for the
commencement of the Commission’s work.
Terrorism is a global menace and requires a
collective response. Pakistan has been a major target of
terrorism. We are at the forefront of the international
war against terrorism. At home, the Pakistan
Government has instituted a number of short- and long-
term measures to eliminate terrorism and extremism.
These include banning extremist organizations and
detention of extremists, crackdowns against hate
material, halting the misuse of religious institutions,
registration and reform of the madrassas and fighting
illiteracy and poverty.
The summit has endorsed the elaboration of a
comprehensive strategy against terrorism. We should
set up an ad hoc working group to elaborate this
strategy. A comprehensive strategy should oppose
terrorism, wherever and by whomever — individuals,
groups or States. No strategy can be comprehensive if
it does not address the factors that contribute to
extremism, including poverty, political and economic
injustice, foreign occupation and denial of the right to
self-determination.
Dialogue and understanding between civilizations
and religions should also be an essential component of
a comprehensive strategy on terrorism. There are
several noteworthy and mutually reinforcing initiatives
that can be coalesced to generate international and
national action. These include President Musharraf’s
strategy of “enlightened moderation”, which seeks to
simultaneously promote internal reform in the Islamic
world and the active support of the international
community to help resolve political disputes and
address the socio-economic and development
challenges of the Islamic world.
The failure to achieve agreement on disarmament
and non-proliferation in the outcome document reflects
the deep differences that exist among Member States.
This is dangerous for peace and stability, especially in
regions of tension. It is time for the international
community, for the entire United Nations membership,
not just some self-selected States, to promote a new
consensus on disarmament and non-proliferation
27

through the Conference on Disarmament or a special
session of the Disarmament Commission.
The summit also could not achieve full consensus
on how to ensure the effective promotion of human
rights that, along with “peace and development”, is the
third pillar of United Nations reform. We should build
on the agreement reached to evolve a full consensus.
Pakistan will join in creating a new and representative
Human Rights Council as a subsidiary body of the
General Assembly. Its mandate and methods must
promote cooperation rather than confrontation. We
must also improve and rationalize the Sub-Commission
on the Promotion and Protection of Human Rights, the
host of special mechanisms that exist on the subject
and the participation of civil society in the work of the
United Nations on human rights. We feel that this
exercise of reform should be entrusted to a working
group in Geneva.
We have committed ourselves to strengthening
the United Nations and making it more effective,
efficient, democratic and accountable. Our pledge to
reaffirm the central position of the General Assembly
should be given real meaning. The Assembly’s role and
mandate should be preserved from encroachment,
especially by the Security Council. It is the General
Assembly that should ensure the follow-up of the
summit’s decisions.
In its capacity as President of the Economic and
Social Council, Pakistan will work closely with
member States to implement the proposed enhanced
role of the Council with adjustments to the Council’s
organization, agenda and working methods.
The Security Council has the primary
responsibility for the maintenance of international
peace and security, but it lacks transparency and
democracy. It is neither fully representative nor
accountable to the general membership. The rationale
for its reform is, therefore, clear. The Council should
be enlarged by adding 10 additional non-permanent
members to reflect the entire spectrum of the United
Nations membership. It could allow immediate
re-election to enable major countries to seek more
frequent membership of the Council, but it should not
add to inequality by inducting new permanent
members. That would alienate many important
countries, divide and weaken the United Nations and
further reduce the Council’s credibility and legitimacy.
The proposal of Uniting for Consensus is
equitable, fair and democratic. It has the flexibility to
accommodate the positions and aspirations of all
countries and regional and political groupings,
including those of Africa. It will increase the
representation of the general membership in the
Security Council. It will enhance the stature of the
General Assembly by making the Council more
accountable to the general membership. We are ready
to continue efforts — in any open and transparent
format, including that of the General Assembly’s
Open-ended Working Group — to reach consensus on
Security Council reform.
Pakistan is gratified that the summit reaffirmed
the central values and principles of the United Nations
and acknowledged that the range of threats we face
requires our urgent, collective and more determined
response. It also acknowledged that many threats are
interdependent. We welcome the renewed emphasis on
the peaceful settlement of disputes and on the Charter’s
strict constraints on the use of force. It is befitting that
we are observing the International Day of Peace today.
Pakistan believes that while dealing with new
threats, such as terrorism and weapons of mass
destruction, the United Nations must continue to
accord priority to addressing and resolving the
numerous disputes and conflicts that afflict so many
regions of our world.
In Africa, there is a new dynamic of regional
ownership and international engagement and
partnership in addressing conflicts and complex crises.
Progress is, however, mixed. Relative improvements in
Sierra Leone and Liberia are in contrast with numerous
challenges in Côte d’Ivoire, the Democratic Republic
of the Congo and Burundi. We are heartened by the
prospects of peace in the Sudan. Somalia, on the other
hand, still awaits the international attention and
support needed to restore security and consolidate the
painful gains in the peace process. Pakistan will
continue to contribute to United Nations and
international efforts for the restoration of peace and
stability in Africa.
The early resolution of the Israeli-Palestinian
issue in accordance with the relevant United Nations
resolutions and a two-State solution would usher in an
era of peace and stability in the Middle East. We have
welcomed Israel’s withdrawal from the Gaza, and we
trust that it will be followed by withdrawal from the
28

West Bank, leading to the creation of an independent
and viable Palestinian State. Pakistan will do whatever
it can to promote durable peace in the Middle East.
That would help considerably to eliminate the
conditions that encourage extremism and terrorism.
Pakistan also hopes for the early restoration of
peace and security in Iraq. We should encourage a
democratic consensus among its peoples and regions
that preserves Iraq’s unity and territorial integrity, as
well as the strengthening of its national capability to
preserve security by combating violence and terrorism.
Afghanistan has completed another milestone
with the successful holding of parliamentary elections.
The international community must remain fully
engaged to help Afghanistan overcome the remaining
challenges. Pakistan is committed, bilaterally and
multilaterally, to support efforts for peace, security,
development and reconstruction in Afghanistan. We
wish to see the 3 million Afghan refugees whom we
still host return to their homes in safety and honour.
There should be no self-serving questions or
quibbling about Pakistan’s commitment and
contribution to peace and security in Afghanistan,
which are in Pakistan’s own best interest. Pakistan is
actively engaged in halting illegal cross-border
movement and containing the threat posed by the
Taliban and Al-Qaida, including through the Pakistan-
Afghanistan-United States Tripartite Commission.
Pakistan’s military presence along the border far
exceeds the combined strength of the national and
international military presence in Afghanistan. We
recently proposed partial fencing of the border in
limited areas to minimize the chances for illegal
movements. We hope that that will be accepted and
implemented in the spirit in which it was offered.
Relations between India and Pakistan are
improving. There is new hope for peace and
cooperation in South Asia. We must also give that hope
to the people of Jammu and Kashmir in their legitimate
quest for self-determination. In his address to the
summit on 14 September, President Musharraf said that
Pakistan and India must not remain trapped by hate and
history in a cycle of confrontation and conflict. To
prevent that from happening, it is essential to find a
just solution to the dispute over Jammu and Kashmir,
acceptable to Pakistan, India and, above all, the people
of Kashmir. On the same day, the President met with
the Indian Prime Minister, Mr. Manmohan Singh, in
New York to further advance the ongoing composite
dialogue between our two countries.
Peace in our neighbourhood will also provide a
fillip to the efforts being undertaken by Pakistan for
rapid and equitable socio-economic development. We
share the emphasis placed by the summit on the role of
national policies and development strategies in the
achievement of sustainable development. The
Government has taken a series of actions to transform
Pakistan into a modern, dynamic, progressive and
democratic Islamic State. Our policies have produced
visible results: macroeconomic stability, 8.4 per cent
growth in gross domestic product last year, a reduced
fiscal deficit and growing export earnings, external
remittances and investment. The major focus of our
Government now is to accelerate the transfer of
economic benefits to the people of Pakistan. We are
confident that we will achieve all the targets of the
Millennium Development Goals.
Pakistan is also succeeding against terrorism and
extremism. It is on the path to sustainable democracy.
Our people have been empowered from the grass-roots
level up. That includes guaranteed 30 per cent
representation of women at all levels. Minorities have
been brought into the mainstream. We are determined
to sustain those positive trends in our national
development. At the same time, we are working to
forge close economic partnerships in the region and
beyond.
It is in the same spirit of constructive engagement
that Pakistan wishes to pursue cooperative
multilateralism and to strengthen the United Nations —
this unique forum that is indispensable, in our
interdependent world, for all States, large or small,
powerful or weak.
Pakistan participated actively in, and contributed
constructively to, the preparation of the summit and its
outcome. We are committed to furthering the reform
process in the follow-up to the summit’s decisions. We
look forward to working closely with all other Member
States and would like to assure the Assembly of our
full cooperation in this historic endeavour.